Title: To James Madison from George William Erving, 9 August 1806
From: Erving, George William
To: Madison, James



Dear Sir 
Madrid Augt. 9. 1806.

Since my last unofficial letter (dated 28. Ulto) the Expectations of peace between England & France have been rendered, & now prevail in a much stronger degree than before.  A few days since it was believed that the preliminaries had been signed by Lord Yarmouth; that report proves to have been premature, but no doubt is entertained that he has full powers to arrange, & sign preliminaries.
In this Age of astonishing Events, it ought to be supposed that this Event the most remote from all possibilities, may arrive; yet when we consider what has been the object of the war professed by all parties in England, what is the belief there as to their means of continuing it; the general condemnation of the peace of Amiens, the certainty that no peace can now be made which can come near to that in respectability, that the continent to say the least, must be left at the discretion of the French Emperor, that Even Mr Fox himself has lately avowed it to be a wise & necessary policy for England to preserve continental connections & influence; how can we imagine of a peace which shall be creditable to England?  Even during the Negotiations & at this very moment, Buonaparte is laying out his Continental Estates in such a way as to annihilate even a distant prospect of the interference of England in continental affairs.  It is said that the first propositions which he made to England two months ago, were sent back as wholly inadmissible.  If so it can hardly be supposed that after having effected a seperate peace with Russia he woud accede to propositions of a different character: It is said too that the independance of Sicily is a sine qua non with England, yet it is said at the same time that in the treaty with Russia Sicily is recognized as belonging to the Crown of Naples, the late King to be indemnified in Germany, that inexhaustible fund of indemnities: It appears also by a late proclamation of Joseph encouraging his Soldiers to the assault of Gaeta that the Conquest of Sicily is not to be abandoned, & since then that fortress has fallen into his hands.
As always happens, there are a great many conjectures & much pretended information afloat respecting the terms of the Treaty with Russia; it is said that the Emperor of Austria is to be reduced, to lose also his title of King of the Romans; that Buonaparte will become Emperor of the Romans with the substantial addition to the title of all the papal territories.  That as the Pope has not chosen to accept of the proposal of going to Avignon, he shall remain at Rome a Bishop only: That the integrity of Denmark Sweden & Portugal is secured, but that Prussia is to be severely chastised for its treacherous policy.  To reconcile people to a belief of a peace with England, they have made the most absurd suppositions: that England is to retain all her Conquests, & the dominion of the Seas, France agreeing for herself, Spain & Holland not to augment their marine for ten years, & also that the Trade with the Colonies of this Country in America is to be thrown open to England & France, only.  That they can believe in such stories here, & hail with Exultation the coming of Such a peace, is Evidence only of their Extraordinary sufferings, & danger in the War; indeed it is perfectly apparent that without peace they cannot much longer subsist.  Of all these things this only as I think appears in such form as to demand Credit, that Mr. Oubril has agreed (perhaps only conditionally) upon some basis of a treaty with the French government & that he has left Paris, as they say for Petersburgh, it may be for London: & that Lord Yarmouth is negotiating: The french Papers say that Oubril has signed preliminaries, for which he had full powers.  This it seems to me is not yet sufficiently Evident.  That Lord Yarmouth has similar full powers is not credible.  That however has been communicated as a fact by Prince Massarino to this Government. If the English have done this they have surely committed a great weakness, because by whatever instructions his powers may be accompanied, they have thus put it in the power of Tallyrand, or Genl. Clark (which is the same thing) to spin out a fruitless Negotiation with a man the most adapted to their purpose.
I beg you to be so obliging as to inform me how & at what rate Mr. Young is to be compensated for his services here during my absence.  When I went from hence my idea was that I ought not to charge any salary for the time of my absence, & I then told Mr. Young that he was to look to government for his Compensation.  But upon consideration afterwards having Enquired into other cases where our Ministers have been occasionally absent from their posts, I concluded that my salary woud not cease, but that of course I shoud compensate Mr. Young out of it.  He thinks that he ought to have the full salary of a chargé d’affaires but that has not seemed to me to be reasonable whether he is to be paid by the government, or by myself.
Understanding therefore that on a similar question between Mr. Pinkney & Mr. Graham reference was made to you; I have concluded that it woud be right in this Case also to request you to decide; I have no wish of my own but to do precisely that which you shall judge to be most proper.  Having mentioned this subject I shoud also inform you that Mr. Youngseems to be very uncertain as to his situation here in the Capacity of Agent for Claims & the Salary which is appropriated to that Office; as he recieved no particular commission or authority from the government to act as agent, & it seems that when he left Washington he did not distinctly understand what his Salary was to be & how to be received, supposing it to be however 2000 Ds. & presuming that the Minister here was authorized to pay it, but in this state of uncertainty, he has neither drawn for his Salary, or otherwise applied for it, or written to your department respecting it.
Mr. Young and Mr. Yznardi have both applied to me for the payment of their Consular accounts of Postage &c but having no Instructions respecting these matters I have for ye. present declined to pay; & I attend your orders upon the subject.  I am Dear Sir with sincere respect & very faithfully Your obliged & obt. St.

George W Erving

